





MASTER SERVICES AGREEMENT
BY AND BETWEEN
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
AND
MUFG UNION BANK, N.A.


This Master Services Agreement (the “Agreement”) is effective as of July 1, 2014
(the “Effective Date”) by and between The Bank of Tokyo-Mitsubishi UFJ, Ltd.
(“BTMU”) acting through its branches, subsidiaries and other operations in the
Americas, including through its principal U.S. branch with offices at 1251
Avenue of the Americas, New York, New York 10020, and MUFG Union Bank, N.A.
(“MUB”), a national banking association with its main office at 400 California
Street, San Francisco, CA 94104. MUB is a wholly-owned subsidiary of MUFG
Americas Holdings Corporation (“MUAH”), a Delaware corporation and financial
holding company which is wholly-owned by BTMU.


WITNESSETH:


WHEREAS, as part of the strategic business integration of BTMU operations in the
Americas known internally as “Project Leones,” all of BTMU’s employees in the
U.S., including those housed in a BTMU unit known as BTMU’s headquarters in the
Americas (“HQA”), as of the Effective Date were migrated to MUB, while the legal
structure of BTMU’s branches and operations in the U.S. remained in existence;
and


WHEREAS, BTMU’s operations in the Americas require ongoing business and support
services, and it is the intention of the parties to this Agreement to enter into
a master services agreement providing for the provision of such services.


NOW THEREFORE, BTMU and MUB, in consideration of the foregoing and the covenants
and agreements hereinafter set forth, do hereby agree regarding the provision of
such services by MUB to BTMU, as follows:


Article I.    Services
1.01    From time to time, MUB shall perform and make available various
business, banking, financial, and administrative and support services and
facilities for BTMU in connection with the operation and administration of
BTMU’s business (the “Services”), all as specified more fully in each of the
service schedules (each, a “Schedule”) and all supporting exhibits incorporated
by reference into a respective Schedule (each, an “Exhibit”), attached to this
Agreement and incorporated by reference, as well as set forth in the related
entries for each Service in that certain Transfer Pricing Catalog (the
“Catalog”) described further below and incorporated by reference into this
Agreement.
1.02    The parties may agree to the terms for any new Schedule, through
execution of same, which such new Schedule shall be incorporated by reference
into this Agreement. A model Schedule template is attached to this Agreement.
1.03    To the extent that the provisions of any Schedule conflict with the
provisions of this Agreement, the provisions of the Agreement shall control. To
the extent that any provisions on an Exhibit conflicts with the provisions of a
Schedule, the provisions of the Schedule shall control. To the extent that any
provisions of a Schedule conflict with the entries in the Catalog, the entries
in the Catalog shall control.
1.04    In addition to the Schedules and the Catalog, the Booking Policy for
MUAH, MUB and BTMU U.S. Operations (the “Booking Policy”), as it may change from
time to time, is incorporated by reference into this Agreement and the
respective Schedules. The Booking Policy was adopted by the respective Boards of
MUB and MUAH and the BTMU Global Business Unit Chief Executive Officer to ensure
that MUB employees acting on behalf of MUB, MUAH and BTMU are given sufficient
direction, supervision and oversight on the booking strategy and procedures
determined for MUAH, MUB and BTMU products and services offerings in the United
States.


--------------------------------------------------------------------------------

Page 1



--------------------------------------------------------------------------------



1.05    Further, that certain Assumption Agreement entered into as of July 1,
2014 between BTMU and MUB that provides that MUB shall perform on behalf of BTMU
services formerly provided by BTMU’s HQA to MUFG and BTMU operations in the
Americas (the “Assumption Agreement”) is fully incorporated by reference into
this Agreement. In the event that the terms of the Assumption Agreement conflict
with the terms of this Agreement, the terms of this Agreement shall control.
Article II. Fees and Out-of-Pocket Expenses
2.01    In consideration for MUB providing the Services to BTMU, BTMU shall pay
to MUB market-based, arm’s-length pricing, incorporating such fees, costs and
expenses described in this Agreement, and as further specified in the Schedules,
along with the Exhibits, and related entries in the Catalog and as set forth in
periodic invoices that shall be prepared by MUB and presented to BTMU for
payment in the manner provided herein and in the Catalog. BTMU shall pay fees to
MUB based on the applicable Services specified in the respective Schedules and
itemized in the Catalog. Pricing may include, as appropriate, MUB’s reasonable
direct and indirect costs (including allocated overhead, reasonable
out-of-pocket expenses, the reasonable costs of consultants and other third
party providers necessary to provide the Services) of providing the Services
(“Costs”). Such pricing shall be reviewed periodically for accuracy in capturing
the Services and against market conditions and industry standards on no less
than an annual basis. The calculation and invoicing of such pricing shall be
generally consistent with MUB’s policy on “Affiliate Transactions: Pricing
Methods and Invoicing Procedures” or similar policy, as may be amended from time
to time.
2.02    BTMU and MUB agree that they shall review on at least an annual basis
the pricing for all Services and determine if an adjustment to the pricing is
necessary. Such review may include industry benchmarking, as appropriate. The
parties also agree that they shall work together to project the anticipated
Costs for the upcoming year.
2.03    Unless otherwise specified in an applicable Schedule, payment of fees
for the Services shall generally be made in the manner specified in the Catalog
no later than thirty (30) days following the date of receipt by BTMU of an
invoice from MUB. Such invoice shall include, but not be limited to,
identification of the Services and the dates the Services were provided, along
with, to the extent applicable, the unit cost of each of the Services provided,
the volume of Services provided, the volume cost for each of the Services
provided, and the total costs and expenses related to the Services for the
period of time covered by the invoice. Upon reasonable request by BTMU, MUB
shall provide additional requested information supporting the Costs invoiced.
2.04    BTMU shall reimburse MUB for reasonable out-of-pocket expenses,
including travel and entertainment expenses, incurred through the performance of
the Services in accordance with MUB’s own policy for reimbursement of business
development expenses, and to the extent expense reimbursement policies are
further specified for a particular Service, such will be referenced in the
Catalog or other appropriate document.
2.05    In the event that in the course of reviewing Costs and expenses against
invoices and payments, BTMU and/or MUB discover that MUB was not reimbursed for
Services previously performed, BTMU shall promptly reimburse MUB.
2.06    To support compliance with Regulation W of the Federal Reserve Act ,
BTMU shall deposit in an earmarked bank account with MUB, subject to a security
interest by MUB in the deposited funds, an amount equivalent to approximately
two (2) months of average invoiced fees, as determined by Transfer Pricing Unit.
The funds shall remain in the account for the term of this Agreement. The
Transfer Pricing Unit shall assess the amount deposited against current invoices
from time to time to determine if the funds deposited are sufficient. MUB may
draw upon the deposited funds at any point if BTMU fails to pay the invoiced
fees in a timely manner.
Article lII. Market Rates
BTMU and MUB each intend that the Services provided to BTMU by MUB pursuant to
this Agreement shall be provided on terms and conditions and under circumstances
that are at least as favorable as each could obtain from nonaffiliated
companies. However, the parties acknowledge that some of the Services are not or
may not be available from independent third parties. Accordingly, generally, the
parties agree that such services shall be provided on an


--------------------------------------------------------------------------------

Page 2



--------------------------------------------------------------------------------



arm’s-length basis or other market pricing basis, consistent with Regulation W
of the Federal Reserve Board and Section 482 of the Internal Revenue Code, which
the parties acknowledge are intended to provide for general arm’s- length
pricing, and consistent with other regulatory and taxing requirements. The
parties further agree that if BTMU or MUB at any time provides written evidence
to the other that any or all Services provided hereunder have been provided at a
price that is not consistent with the terms of this Article, then the parties
shall adjust the pricing going forward consistent with the intention of this
Article. The parties further acknowledge and agree that an adjustment may be
necessary to provide MUB with a pricing “floor” with respect to the
revenue-based transactions it engages in on behalf of BTMU in the event of a
catastrophic market disruption; such pricing floor will be set forth in the
Catalog, upon approval by the Transfer Pricing Committee in consultation with
the CEO and CFO for MUFG Americas, and will be adjusted from time to time to
reflect changing market conditions.
  
Article IV. Catalog
4.01    The pricing related to each Schedule shall be determined by MUB’s
Transfer Pricing Unit and entered into the Catalog. The Transfer Pricing Unit
may enter into the Catalog as much detail with respect to Services performed
under the respective Schedules as it deems necessary to document and determine
appropriate transfer pricing for the Schedules. The Catalog, as it may be
amended by the Transfer Pricing Unit from time to time, shall be deemed
incorporated into this Agreement and form a part hereof.
4.02     Notwithstanding the modification, amendment, or supersession of any
Catalog, that Catalog shall remain in effect with respect to all periods and
transactions which were the subject thereof prior to the effective date of such
modification, amendment, or supersession, unless the modification, amendment, or
supersession of that Catalog shall expressly provide to the contrary.
Article V. Performance Standards
5.01    MUB shall use its reasonable best efforts to provide the Services to
BTMU at a level of performance, including timeliness and accuracy, no less
favorable than the level at which it provides comparable services for itself,
and as may be further specified in the respective Schedules. MUB shall commit
sufficient staff and management resources to produce a satisfactory performance
of the Services. MUB management shall actively monitor the performance of the
Services and escalate any issues or concerns up through MUB chain of command.
MUB, as a regulated financial institution, will further comply with applicable
regulations and internal controls in its performance of the Services.
5.02    The parties agreed to cooperate to resolve any issues with respect to
the performance of the Services and promptly escalate issues of concern to their
respective senior managers, who shall meet and confer to facilitate prompt
resolution of any issues. In the event such escalation process does not result
in resolution of issues, BTMU, if it has any remaining unresolved concerns about
the manner in which the Services are being performed by MUB under a specific
Schedule shall promptly notify MUB in writing of its concerns. MUB shall respond
in writing to BTMU’s concerns within ten (10) business days of receiving BTMU’s
notice, with its proposed plan for remediating the performance issues identified
by BTMU. The plan shall be developed to BTMU’s reasonable satisfaction. MUB will
remediate its performance in accordance with the plan within sixty (60) days of
the plan’s acceptance by BTMU, or within such other period as specified by the
plan. MUB’s failure to remediate its performance within such specified time
period shall constitute grounds for BTMU to terminate the applicable Schedule
for MUB’s material breach.
5.03    The parties agree to review MUB’s performance of the Services on at
least a quarterly basis. MUB shall provide to BTMU reports and analyses with
respect to its performance of the Services in such form and with such frequency
as BTMU may reasonably request. MUB shall report regularly to the Executive
Committee for the Americas (“ECA”) regarding the performance of the Services;
the ECA, in turn, shall report regularly to MUAH’s and MUB’s Boards of Directors
regarding the performance of the Services.


--------------------------------------------------------------------------------

Page 3



--------------------------------------------------------------------------------



5.04    In the event that any client of BTMU expresses any complaints to MUB
about MUB’s performance of the Services, for which the underlying concern
surrounding the complaint is not promptly satisfied by MUB to the client’s
satisfaction, MUB shall provide a written report to BTMU regarding such
complaint.
Article VI. Further Obligations of the Parties
6.01    MUB shall deploy personnel with appropriate skills and expertise to
perform the Services, using best efforts to retain personnel with appropriate
character, disposition and honesty. MUB represents that it maintains, consistent
with regulatory requirements, comprehensive hiring policies and procedures,
which include, among other things, a background check for criminal convictions.
MUB shall notify BTMU, to the extent permitted by law, of any act of dishonesty
or breach of trust involving one of MUB’s employees or representatives.
6.02    MUB, in its discretion, may retain subcontractors, consultants, and
affiliates to perform all or part of the Services related to any given Schedule
on its behalf. All such subcontractors, consultants and affiliates shall be
reviewed by MUB in accordance with its vendor management diligence procedures
and shall bound by a written agreement specifying the scope of work and
performance standards and committing them to other material terms of this
Agreement, including its obligations with respect to protection of Confidential
Information, as hereafter defined, employee background checks, insurance, data
security and business continuity, among other provisions. MUB shall at all times
remain fully responsible to BTMU for the supervision and actions of MUB’s
subcontractors, consultants and affiliates performing Services on its behalf.
6.03    BTMU acknowledges that MUB as a regulated institution is required to
maintain adequate insurance coverage, information security program, and business
continuity plans, which MUB shall ensure include coverage of the Services. MUB,
at BTMU’s request, shall provide copies of such policies, programs and plans, as
well as other information reasonably requested by BTMU for BTMU to attain
assurance of MUB’s ability to perform the Services.
6.04    BTMU shall cooperate with MUB in its performance of the Services by
providing all information necessary or requested by MUB and responding promptly
to additional MUB inquiries. The parties shall communicate regularly and
cooperate at all times in attaining the satisfactory performance of the
Services.
6.05    Each party shall designate contact persons as service managers (“Service
Managers”) with respect to the Services provided with respect to each Schedule.
The parties may provide to each other written notice of any change in their
designated Service Managers. In addition, the parties shall provide to each
other an escalation list of names and contact information for senior management
responsible for the oversight and monitoring of the employees performing the
Services.
6.06    MUB shall comply, and cause its employees, subcontractors and other
representatives to comply, with all personnel, facility, safety and security
rules and regulations and other instructions of BTMU when performing work at
BTMU facilities. When accessing any BTMU system, MUB shall make commercially
reasonable efforts to ensure that any computer, electronic or other
technological components, instruments and features that MUB deploys in accessing
and using BTMU systems shall not disrupt, damage or interfere with BTMU’s
systems, networks or databases.
Article VII. Authorized Activities and Authorized Persons
7.01    BTMU recognizes that MUB, in furtherance of its performance of the
Services hereunder, will from time to time be acting on behalf of and in the
name of BTMU. BTMU hereby consents to MUB so acting as is reasonable and
necessary to perform the Services and otherwise to carry out the purposes of
this Agreement.
7.02    Certain MUB employees, who are also MUB officers, will serve as officers
of BTMU at the request of MUB, their employer. These MUB employees shall be
appointed by BTMU as officers of BTMU with authority to act on behalf of BTMU
(“Dual Officers”) and shall have the authority to approve credits, execute
contracts in the name of BTMU, engage in other activities and make other
business decisions on behalf of BTMU. BTMU agrees and certifies that actions
taken and decisions made by these Dual Officers are legally deemed to be actions
taken and decisions made


--------------------------------------------------------------------------------

Page 4



--------------------------------------------------------------------------------



by BTMU because the Dual Officers are authorized by BTMU to act on its behalf in
an officer capacity, subject to certain signing and delegated authorities. Their
activities and decisions will be monitored and supervised by their senior
managers (who shall also be Dual Officers) and ultimately by the senior leaders
of the integrated business and support units (the “Single Leaders”, who also
shall be Dual Officers), with overall supervision and management by the ECA
(whose members may be Dual Officers and/or multi-hatted officers). 
7.03    In addition, certain MUB employees may be designated by BTMU to act on
behalf of BTMU under the intermediary authority permitted under Japanese law
(each, an “Intermediary”), which authorizes a range of client-facing and other
activities, but excludes execution of contracts and making final credit
decisions on behalf of BTMU. BTMU agrees and certifies that the Intermediaries
are authorized by BTMU to take specific actions in its name and on its behalf in
performing the Services.
7.04    MUB shall at all times maintain and make available to BTMU at its
request a list of the Dual Officers and Intermediaries who are currently
performing Services on behalf of BTMU. MUB shall remove from such list and from
the performance of the Services any MUB employee who MUB determines knowingly
violated any laws and regulations applicable to BTMU. BTMU may request MUB to
remove for cause specific MUB employees from the performance of the Services.
7.05    The Dual Officers and Intermediaries shall receive appropriate training
related to their performance of the Services on the relevant laws and
regulations applicable to BTMU, and as necessary, unique BTMU policies and
procedures required for the performance of the Services to BTMU. The training of
Dual Officers and Intermediaries shall be supplemented with additional training
on an annual or more frequent basis, as necessary. In addition, MUB employees
being supervised by such Dual Officers and/or “single-hat” MUB officers and
assigned to perform certain general non-client facing Services shall be provided
with appropriate training on the laws, regulations, policies and procedures
applicable to MUB and, to the extent necessary, those applicable to BTMU.
Article VIII. Records; Cooperation with Auditors and Inspectors
8.01    Each party hereto shall maintain adequate books and records, and shall
retain the original or copies as appropriate, of all documents relating to the
Services. Each party hereto shall safeguard and maintain the confidentiality of
its and the other parties’ books, records, documents, information, and data with
the same degree of care with which such party safeguards and maintains the
confidentiality of its own books, records, documents, information, and data.
8.02    MUB shall permit the inspection of books, records, documents,
information, and data of BTMU maintained by MUB at all reasonable times and upon
reasonable notice during business hours of MUB, by BTMU or its auditors or other
representatives, including, without limitation, independent certified public
accountants engaged by BTMU, or by state, federal or non-U.S. regulatory
agencies with jurisdiction over BTMU, to permit BTMU’s compliance with reporting
and disclosure requirements of such regulatory agencies. MUB shall cooperate
with all such inspections by BTMU.
Article IX. Compliance with Laws and Regulation
9.01    BTMU and MUB will each comply with all applicable laws, rules and
regulations, including applicable privacy and data security laws, as amended
from time to time and guidance and other directives issued thereunder. Each
party agrees that it will obtain all licenses and other governmental
authorizations and approvals required for the performance of its obligations
under this Agreement and will perform its obligations hereunder in accordance
with all applicable federal, state and local and/or non-U.S. laws, rules and
regulations now or hereafter in effect.
9.02    It is understood and agreed by the parties hereto that the performance
of the Services may be subject to regulation or examination by federal and state
regulatory agencies and, to the extent applicable and as required, non-U.S.
regulatory agencies. BTMU and MUB each shall submit and furnish to any such
agency such reports or other data as shall be required under applicable law and
regulation. BTMU and MUB each shall, upon receipt of any such


--------------------------------------------------------------------------------

Page 5



--------------------------------------------------------------------------------



request and to the extent permitted by law, notify the other at least ten (10)
business days prior to the required response date (unless such response date is
less than ten (10) business days after the date of the request, in which case
the party receiving the request shall notify the other within two (2) business
days), and prior to submission of any such reports or data shall provide the
other with copies of such submissions.
Article X. Confidentiality; Sharing of Information and Maintenance of Security
10.01 BTMU and MUB shall each comply with applicable laws, regulations, legally
binding directives and judicial decisions regulating the use, disclosure and
safeguarding of customer and consumer nonpublic personal information including,
to the extent applicable, with affiliates.
10.02     BTMU and MUB shall exercise the same degree of care to maintain the
confidentiality of Confidential Information, defined below, disclosed to the
other party (the “Receiving Party") in connection with this Agreement that such
party uses to protect its own confidential information. The Receiving Party will
use the Confidential Information received from the other party (a “Disclosing
Party") hereunder only for the purpose of exercising its rights and fulfilling
its obligations under this Agreement unless the parties agree in writing
otherwise or unless the Receiving Party is required by law or supervising
regulation to disclose any Confidential Information of the Disclosing Party.
10.03 "Confidential Information" shall mean information related to the Services
and this Agreement, including but not limited to all proprietary information,
customer and consumer information, data, trade secrets, business information and
other information of any kind whatsoever, revealed by or through the Disclosing
Party to the Receiving Party in writing, orally or visually; provided, however,
that "Confidential Information" does not include information that:
(a)
Is or becomes generally available to the public other than as a result of
disclosure by the Receiving Party or anyone to whom the Receiving Party
transmits the information (provided, however, that nonpublic personal
information of individuals shall not be further disclosed);

(b)
Becomes available to the Receiving Party on a non-confidential basis from a
source other than the Disclosing Party who is not, to the knowledge of Receiving
Party, bound by a confidentiality agreement with the Disclosing Party;

(c)
Was known to the Receiving Party or in its possession prior to the date of
disclosure by the Disclosing Party;

(d)
Is furnished by the Disclosing Party to the Receiving Party with written
permission to disclose to others as specified; or

(e)
Is independently developed by the Receiving Party without reference to the
Confidential Information.



10.04 If the Receiving Party becomes aware of, or reasonably suspects, a
disclosure of Confidential Information that is in contravention of, or
potentially inconsistent with, this Agreement, the Receiving Party shall
promptly notify the Disclosing Party that such an event has occurred. The notice
shall be written and transmitted securely by any of facsimile, e-mail, messenger
or overnight mail, whichever method is most expeditious. The Receiving Party
shall also furnish the Disclosing Party with a telephonic notice of the
occurrence of such event, provided, however, that the Receiving Party's failure
to furnish such telephonic notice shall not cause the Receiving Party to be
deemed to be in breach of this Agreement.


Article Xl. Representations and Warranties
11.01    MUB represents and warrants that: (a) it is a national banking
association, duly organized and existing under the laws of the United States,
and is authorized to conduct commercial banking as well as trust business; and
(b) it has and will continue to maintain any licenses needed to comply with this
Agreement.


--------------------------------------------------------------------------------

Page 6



--------------------------------------------------------------------------------



11.02    BTMU represents and warrants that: (a) it is a bank duly organized and
existing under the laws of Japan; (b) it is duly licensed to conduct businesses
in the respective jurisdictions in which it has offices to which MUB shall
provide the Services; and (c) it has and will continue to maintain any licenses
needed to comply with this Agreement; and
11.03    Each party to this Agreement hereby represents and warrants to the
other that: (a) it has the full right, power and authority to enter into and
perform this Agreement in accordance with all the terms, provisions, covenants
and conditions hereof and that the execution and delivery of this Agreement have
been duly authorized by proper corporate action; (b) the Agreement does not
violate the terms of any law, regulation, or court order to which the party is
subject, and is not subject to the consent or approval of any third party, which
has not already been obtained as of the Effective Date; (c) this Agreement is a
valid and binding obligation of the representing party, enforceable against such
party in accordance with its terms; and (d) such party is not subject to any
pending or threatened litigation or governmental action which could materially
interfere with such party’s performance of its obligations hereunder. Each party
represents and warrants to the other that it shall provide the other with prompt
written notice of any action against it, including pending or threatened
litigation or governmental action, that could, if successful, have a material
adverse impact on the party’s ability to perform its obligations under this
Agreement.
Article XIl. Affiliate Transactions Policies
BTMU and MUB each acknowledge that they each have received and reviewed copies
of the affiliate transaction policy or similar policies applicable to MUB and
BTMU and that this Agreement shall be subject at all times to each such
policies. BTMU and MUB each represent that, to the best of their respective
knowledge, this Agreement is in compliance with such policies and that they each
have received any necessary internal organizational approvals for this Agreement
required under such policies, evidence of which has been provided to the other
party.
Article XIIl. Indemnification; Limitation of Liability
13.01    MUB shall indemnify BTMU and its directors, officers, employees and
agents (each a "BTMU Indemnified Party") and hold each of them harmless from and
against and defend against, any and all claims, damages, losses, penalties,
expenses, costs and/or liabilities (including attorneys’ fees and court costs)
related to this Agreement arising out of or attributable to the bad faith, gross
negligence or willful misconduct of MUB or its employees.
13.02    BTMU shall indemnify MUB and its directors, officers, employees and
agents (each a "MUB Indemnified Party") and hold each of them harmless from and
against and defend against, any and all claims, damages, losses, penalties,
expenses, costs and/or liabilities (including attorneys’ fees and court costs)
related to this Agreement arising out of or attributable to the bad faith, gross
negligence or willful misconduct of BTMU or its employees.
13.03    Each of BTMU and MUB shall use its commercially reasonable best efforts
in meeting their respective obligations under this Agreement. However, neither
BTMU nor MUB shall have any liability to the other for any losses that may be
incurred by the other party arising out of the performance or nonperformance of
any of the Services, except for such losses arising out of or attributable to
the bad faith, gross negligence or willful misconduct of BTMU or MUB,
respectively, or their employees, subcontractors or other representatives. For
the sake of clarity, BTMU shall at all times remain responsible to pay to MUB
appropriately assessed and invoiced fees and expenses related to the Services.
Article XIV. Term, Termination and Transition Support
14.01    This Agreement shall remain in effect from the Effective Date until
terminated, and shall be automatically be renewed for successive one (1) year
periods (each, a “Renewal Term”); provided, however, that this Agreement may be
terminated at any time by either party hereto upon one hundred eighty (180)
days’ prior written notice to the other party.
    




--------------------------------------------------------------------------------

Page 7



--------------------------------------------------------------------------------



14.02    This Agreement or any Schedule hereunder shall be terminated:
(a)
immediately upon mutual agreement of the parties; or

(b)
by either party without cause upon one hundred eighty (180) days’ written notice
to the other party.



14.03    The material breach by either party of a term or condition of this
Agreement or a Schedule shall constitute an event of default (“Event of
Default”). An Event of Default shall also include events under which a party
becomes insolvent, bankrupt or the subject of a receivership. If such Event of
Default is not cured by the defaulting party within sixty (60) days after
delivery of written notice describing the Event of Default, then the
nondefaulting party shall be entitled, at its sole election, to terminate this
Agreement or the applicable Schedule upon not less than sixty (60) days’ written
notice to the other.
14.04    If all Schedules under this Agreement have been terminated, this
Agreement shall automatically terminate within sixty (60) days from the date of
the termination of last remaining Schedule(s).
14.05    In the event that the Agreement or any Schedule hereunder is
terminated, other than due to BTMU’s material breach, MUB agrees to provide, at
BTMU’s request and at the same pricing in place as of the date of termination,
transitional support services to BTMU to smoothly transition the services
without interrupted services to BTMU or its designated service provider(s) for a
period of up to ninety (90) days from the date of termination. The parties may
mutually agree to transitional support services for a longer period.
14.06    Each party acknowledges and agrees that it is responsible for the
development and maintenance of its own business continuity plans in the event of
termination of this Agreement or any of its Schedules.     
14.07    Termination of this Agreement for any reason shall not terminate the
obligations described in this Agreement which by their nature must survive
termination of this Agreement in order to achieve its fundamental purposes
including, without limitation, the provisions set forth in Articles VII, VIII,
IX, X, XI, XIII, XIV, XV and XXl.
Article XV.    Ownership of Work Product
BTMU shall exclusively own all Work Product, as defined herein, which shall be
“works made for hire,” which is directly created through MUB’s performance of
the Services on behalf of BTMU. MUB hereby assigns to BTMU all of MUB’s right,
title, and interest (including copyrights, patents and patent applications) in
such Work Product, whether or not they are “works made for hire.” MUB shall
provide BTMU with all assistance reasonably required to perfect BTMU’s right,
title and interest in such Work Product. “Work Product” refers herein as all
discoveries, invention, works of authorship, documents, trade secrets,
documentation, models, computer programs, design or other intellectual property
and all embodiments thereof originated or prepared by MUB within the scope of
the Services provided under this Agreement, whether or not prepared on BTMU’s
premises. BTMU acknowledges MUB’s and its licensors’ claims of proprietary
rights in preexisting works of authorship and other intellectual property which
MUB uses in performing the Services contemplated under this Agreement. BTMU does
not claim any right not expressly granted by this Agreement in such works or
intellectual property, which shall not be Work Product, even if incorporated
with Work Product in the Services MUB delivers to BTMU.












--------------------------------------------------------------------------------

Page 8



--------------------------------------------------------------------------------



Article XVl. Notices
Any written notice required or permitted to be given to the parties hereunder
shall be addressed as follows:
If to BTMU:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.

Planning Division for the Americas
1251 Avenue of the Americas
New York, New York 10020-1104
Attention: Kazuo Koshi, Chief of Staff
kkoshi@us.mufg.jp




If to MUB:
MUFG Union Bank, N.A.

MUFG Americas Legal Department
1251 Avenue of the Americas
New York, New York 10020-1104
Attention: Robert Hand, Deputy General Counsel
rhand@us.mufg.jp


All written notices shall be delivered in person or shall be sent by registered
or certified mail, return receipt requested, and shall be deemed effective,
seventy-two (72) hours after the same is mailed as provided above with postage
prepaid. Notice sent by any other method shall be effective only upon actual
receipt. The parties to this Agreement, by notice in writing, may designate
another representative to whom notices shall be given pursuant to this
Agreement.
Article XVII. Independent Contractor Status of Parties
The relationship of BTMU and MUB to one another under this Agreement is that of
independent contractor. Nothing herein contained shall be construed as
constituting a partnership, joint venture or agency between the parties hereto.
Article XVIII. Assignment
This Agreement shall not be assignable in whole or in part by MUB or BTMU
without the other party’s prior written consent, which shall not unreasonably be
withheld, except to an affiliate or in the case of MUB, as a result of merger or
other acquisition. Any attempted assignment without such consent shall be void.
Article XIX. Waiver
No term or provision hereof will be deemed waived, and no variation of terms or
provisions hereof shall be deemed consented to, unless such waiver or consent
shall be in writing and signed by the party against whom such waiver or consent
is sought to be enforced. Any delay, waiver or omission by BTMU or MUB to
exercise any right or power arising from any breach or default of the other
party in any of the terms, provisions or covenants of this Agreement shall not
be construed to be a waiver by BTMU or MUB of any subsequent breach or default
of the same or other terms, provisions or covenants on the part of the other
party.
Article XX. Successors
Subject to the restrictions on assignment contained herein, this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns. MUB expressly acknowledges and agrees that
the rights of BTMU set forth in this Agreement shall inure to BTMU’s affiliates
and other business entities under common control with BTMU.




--------------------------------------------------------------------------------

Page 9



--------------------------------------------------------------------------------



Article XXl. Governing Law
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without reference to its internal choice of law rules,
except where and to the extent federal law is applicable.
Article XXll. Headings Not Controlling
Headings used in this Agreement are for reference purposes only and shall not be
deemed a part of this Agreement.
Article XXIIl. Modification
This Agreement and its Schedules and Exhibits may not be amended or modified
except in a written document signed by both parties.
Article XXIV. Severability
Should a court, arbitrator or other tribunal determine any provision of this
Agreement to be illegal, unenforceable or void, this Agreement shall be enforced
with respect all its other provisions (including such invalidated provisions to
the maximum extent permissible under applicable law) and any such determination
shall not be binding in enforcing that provision in any other form.
Article XXV. Force Majeure
Neither party shall be liable for a delay in performance or failure to perform
any obligation under this Agreement to the extent such delay is due to causes
beyond the control of that party and is without its fault or negligence,
including, but not limited to, acts of God, labor disputes, governmental
regulations or orders, civil disturbance, war conditions, fires, or due to a
failure by the other party to satisfy its obligations under this Agreement.
Article XXVl. Miscellaneous
26.01    The parties hereto agree to do all things and take all actions as may
be necessary or desirable to carry out the provisions of this Agreement.
26.02    This Agreement supersedes all prior agreements, documents, and other
materials relating to the subject matter hereof; provided, however, that any
such prior agreements, documents, or other materials shall remain in effect with
respect to the periods and transactions subject thereto occurring prior to the
Effective Date. In the event that any subsequent agreements, documents, and
other materials relating to the Services contain provisions that conflict with
those in this Agreement, such subsequent materials prevail so long as they are
agreed to in writing by all the parties.



--------------------------------------------------------------------------------

Page 10



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has caused this Agreement to be signed
and delivered by its duly authorized officers.


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
    


By:
/s/ Takashi Morimura

Name:
Takashi Morimura

Title:
Deputy President and Representative Director







MUFG UNION BANK, N.A.




By:
/s/ Michael F. Coyne

Name:
Michael F. Coyne

Title:
General Counsel











--------------------------------------------------------------------------------

Page 11



--------------------------------------------------------------------------------



MODEL TEMPLATE
SERVICE SCHEDULE [ _]


This Service Schedule Number ___ (the “Schedule”), together with its
accompanying Exhibits, is effective as of ______________ (“Schedule Effective
Date”) and is fully incorporated by reference into that certain Master Services
Agreement effective as of July 1, 2014 (the “Agreement”) by and between BTMU and
MUB. All capitalized terms not otherwise defined herein shall have the meanings
set forth in the Agreement. In the event of any conflicts between the terms of
the Schedule and the Agreement, the terms of the Agreement shall control. In the
event any conflict between the terms of the Schedule and its accompanying
Exhibits, the terms of the Schedule shall control. This Schedule and its
Exhibits may be amended in writing from time to time.
 
[Complete this Schedule with as much detail as is applicable]


 
1. Scope of the Services:






2. Detail of Service Components; Service Specifications and Deliverables:






3. Applicable Milestones and Performance Standards:






4. Management Supervision Structure and Staffing Considerations (e.g, use of
Dual Officers):






5. Use of Third-Party Vendors and Consultants:






6. Systems Access and related considerations:






7. Applicable Internal Policies (e.g., Booking Policies) :






8. Special Compliance Considerations (e.g., unique JFSA requirements):






9. Reporting Requirements:











12



--------------------------------------------------------------------------------



10. Designated Service Managers and contact information:


BTMU:






MUB:




11. Applicable Responsibility Codes:






IN WITNESS WHEREOF, each of the parties has caused this Schedule [__] to be
signed and delivered by its duly authorized officers.


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.




By:
_______________________

Name:
_______________________

Title:
_______________________





MUFG UNION BANK, N.A.




By:
_______________________

Name:
_______________________

Title:
_______________________


--------------------------------------------------------------------------------

Page 13

